Citation Nr: 0312789	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-02 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
bursitis, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

2.  Entitlement to service connection for a cervical spine 
disorder, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

3.  Entitlement to service connection for a thoracic spine 
disorder, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

4.  Entitlement to service connection for bilateral wrist, 
knee, and ankle disorders, to include consideration as 
chronic disabilities resulting from undiagnosed illnesses.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992, which included duty in Southwest Asia from August 
1990 to April 1991 in support of Operation Desert 
Shield/Desert Storm.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2000, it was determined that 
well-grounded claims had been presented as to the issues set 
out above, and the matter was remanded to the Department of 
Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO) for additional development and readjudication.  
Following the completion of the requested development, the RO 
issued a supplemental statement of the case in July 2002.  
The case was returned to the Board and is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for the disposition of this appeal has 
been obtained by the RO.

2.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

3.  The record does not contain competent evidence of a 
bilateral shoulder disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability (i.e., that has 
existed for 6 months or more or that has exhibited 
intermittent episodes of improvement and worsening over a 6-
month period) of the shoulders in service or since the 
veteran's period of service that can be attributed to any 
undiagnosed illness.

4.  The record does not contain competent evidence of a 
cervical spine disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability (i.e., that has 
existed for 6 months or more or that has exhibited 
intermittent episodes of improvement and worsening over a 6-
month period) of the cervical spine in service or since the 
veteran's period of service that can be attributed to any 
undiagnosed illness.

5.  The record does not contain competent evidence of a 
thoracic spine disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability (i.e., that has 
existed for 6 months or more or that has exhibited 
intermittent episodes of improvement and worsening over a 6-
month period) of the thoracic spine in service or since the 
veteran's period of service that can be attributed to any 
undiagnosed illness.

6.  The record does not contain competent evidence of a 
bilateral wrist, knee, and/or ankle disability that was 
incurred or aggravated during, or as a result of, service; 
nor does it show objective indications of a chronic 
disability (i.e., that has existed for 6 months or more or 
that has exhibited intermittent episodes of improvement and 
worsening over a 6-month period) of the bilateral wrists, 
knees, or ankles in service or since the veteran's period of 
service that can be attributed to any undiagnosed illness.




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a 
disability of the bilateral shoulders, including as a 
manifestation of an undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. § 3.317 and Part 4, Diagnostic 
Codes 5201, 6354 (2002).

2.  The criteria to establish service connection for a 
disability of the cervical spine, including as a 
manifestation of an undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.317 and Part 4, Diagnostic Codes 
5290, 6354 (2002).

3.  The criteria to establish service connection for a 
disability of the thoracic spine, including as a 
manifestation of an undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.317 and Part 4, Diagnostic Codes 
5291, 6354 (2002).

4.  The criteria to establish service connection for a 
disability of the bilateral wrists, knees, and/or ankles, 
including as a manifestation of an undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.317 and Part 4, 
Diagnostic Codes 5215, 5260 5261, 5271, 6354 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

In the February 1998 statement of the case, the RO provided 
the veteran with the laws and regulations pertaining to the 
submission of a well grounded claim.  In its September 2000 
decision, however, the Board specifically determined that the 
veteran's claims were well grounded.  The VCAA, which was 
enacted in November 2000, eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. (2000) (per curiam), in which the 
Court held that VA could not assist in the development of a 
claim that was not well grounded.  

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the March 2002 supplemental statement of the case (SSOC), 
the RO denied the veteran's claims based on the substantive 
merits of the claims.  Thus, any deficiencies contained in 
the original statement of the case have been rectified.  The 
Board will apply the current standard of review in evaluating 
the veteran's claims below.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  

The issue before the Board is based upon claims for service 
connection filed by the veteran in May 1996.  The claims 
appeared substantially complete on their face.  The veteran 
clearly identified the disabilities in question and the 
benefits sought.  Further, he set out the bases for the 
claims.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)).  The veteran has been 
advised of the type of evidence lacking to demonstrate 
entitlement to the benefits sought with the July 1997 rating 
decision; the April 1998 statement of the case; the September 
2000 remand issued by the Board; and the March 2002 
supplemental statement of the case.  In a September 2000 
letter to the veteran, the RO advised him that he should 
identify all treatment providers, both VA and non-VA, and 
that VA would request the records therefor if he provided 
identifying information and gave consent to the release of 
private records.  He was also advised that he could submit 
copies of relevant records himself.  Thus, he has been 
advised what evidence or information was his responsibility 
to provide and what evidence or information VA would attempt 
to obtain on his behalf, in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In a December 2002 
letter from the Board, the veteran was advised regarding the 
change in the law pertaining to Persian Gulf illness claims, 
i.e., that medically unexplained chronic multisymptom 
illness, such as fibromyalgia, chronic fatigue syndrome and 
irritable bowel syndrome, were now recognized as qualifying 
chronic disability for which Persian Gulf veterans could 
qualify for compensation.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  The RO 
obtained or attempted to obtain the veteran's VA treatment 
records and private treatment records as they were identified 
by the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  

Additionally, the veteran was afforded pertinent VA 
examinations in October 1997 and November 2001. The Board's 
September 2000 remand specifically directed that additional 
medical examination evidence be acquired.  This has been 
accomplished.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
are not warranted.  

Factual Background

The veteran's service medical records are significant for no 
treatment for any cervical or thoracic spine disorder, 
although treatment for a (presently service-connected) 
lumbosacral spine disorder is demonstrated.  These records 
show no history of any cervical spine or neck injury, nor 
notation of any such disability or finding on physical 
examinations, including on examination at separation from 
service in February 1992.  

As for bilateral shoulder, knee and ankle disorders, the 
service medical records show that the veteran received 
treatment for right shoulder and left ankle injuries prior to 
the Persian Gulf Conflict, that is, prior to August 1990, 
when his duty in support of Operation Desert Shield/Storm 
began.  Specifically, in September 1989 the veteran was 
treated for a right shoulder strain.  He subsequently 
attended physical therapy, with notation in October 1989 that 
he had achieved "good improvement," and that he was at the 
time able to lift light weights.  In November 1989 the 
veteran received treatment for low back pain, at which time 
notation was made of a pre-service medical history of right 
shoulder pain and a "bad" left knee and ankle since 
wrestling 5 years earlier.  Notation was also made of 
multiple injuries, including head trauma, sustained as a 
result of a "severe" 1987 motor vehicle accident.  In 
December 1989, the veteran received treatment for a left 
ankle sprain, with notation that x-rays had been negative.  
At examination for separation from service in February 1992, 
the veteran reported swollen joints; the examiner noted a 
history of a swollen left ankle in December 1989, which was 
at the time symptomatic.  The upper and lower extremities and 
spine were normal on examination.  No in-service treatment 
for any wrist, knee, or right ankle disorders is shown.  

The post-service evidence includes a July 1993 VA examination 
report with diagnoses of cervical spine strain, bilateral 
shoulder bursitis, and myalgias.  

In September 1996, the veteran underwent VA joints 
examination.  In this examination, range of motion of the 
cervical spine was limited to 20 degrees flexion and 15 
degrees extension, with mild pain on motion.  Range of motion 
of the right shoulder was limited in flexion to 160 degrees 
and abduction to 150 degrees, while the left shoulder range 
of motion was limited in flexion to 140 degrees and abduction 
to 120 degrees.  There was definite pain on shoulder motions.  
There was mild stiffness, but no limitation of motion of the 
wrists, although minimal pain on motion was noted.  Left knee 
motion was to 135 degrees, while right knee motion was to 130 
degrees, with minimal pain on motion.  There was mild 
stiffness, but no limitation of motion of the ankles, 
although minimal pain on motion was noted.  The examination 
resulted in diagnoses of chronic cervical strain, chronic 
thoracic strain, chronic bursitis and myalgias of both 
shoulders, tendonitis and myalgias of both wrists, and 
patellar tendonitis and myalgias involving both knees and 
both ankles.  

There is of record a private neurological evaluation 
conducted at the request of VA in October 1997.  This 
evaluation indicated that due to problems with dizzy spells 
and memory loss since he was in the Gulf in 1991, the veteran 
had been referred by VA.  The veteran was noted to have also 
complained of chronic fatigue as well as muscle and joint 
pain in the elbows, knees, shoulders, neck and basically in 
all the joints.  Physical examination was said to have 
revealed no problems.  Neurological examination indicated 
that the veteran was alert and oriented with a normal mental 
status examination.  Cranial nerves II-XII were intact.  
Motor examination revealed some give-type weakness in the 
left arm and leg.  Sensory examination revealed sensory loss 
in the left foot.  Coordination was good and deep tendon 
reflexes were 2+ and equal.  The examiner's impression was 
that the veteran had some functional give weakness on the 
left side.  He also entertained the possibility that the 
veteran might have some type of fibromyalgia chronic fatigue 
syndrome, or some type of collagen vascular disease, or the 
so-called Persian Gulf syndrome.  The examiner indicated, 
however, that he was unable to make a definite determination 
without further testing and consultation.  

On July 17, 1999, R. J. Kurucz, D.C. issued a statement that 
associated the veteran's bilateral shoulder symptomatology 
with undiagnosed illness relating to the veteran's Persian 
Gulf War service.  Dr. Kurucz also espoused the opinion that 
the veteran's cervical spine symptomatology cannot be 
associated with any past trauma, that the onset of such 
symptomatology was the veteran's service in Saudi Arabia, 
that the veteran has not responded well to conventional 
medical treatment, and that the veteran's cervical spine 
complaints and symptoms are idiopathic, that is, of unknown 
origin.  On July 21, 1999, Dr. Kurucz issued a statement 
indicating that he had reviewed the 1996 VA examination, and 
explained that the notations in that report of bilateral 
shoulder, wrist, knee, and ankle myositis, tendonitis, and 
myalgias were not diagnoses; that the associated symptoms of 
these disorders mirrored signs and symptoms of undiagnosed 
Desert Storm illnesses, and that an undiagnosed illness due 
to such Persian Gulf service is the proper etiology for the 
veteran's bilateral shoulder, wrist, knee, and ankle 
symptomatology.  

Pursuant to the Board's September 2000 remand, there was 
received a private medical statement from Dr. Kurucz dated 
May 5, 2001.  Dr. Kurucz wrote that his statement of findings 
on July 17, 1999 was based on case history and physical 
examination that had been conducted on June 30, 1999.  His 
statement of July 21, 1999 was said by him to have been the 
result of pending additional information received concerning 
the September 1996 VA examiner's recorded diagnoses.  He 
further indicated that his findings on July 17, 1999 were 
further strengthened when he reviewed the September 1996 VA 
examiner's diagnosis.  He stated that the diagnosis of 
myositis, myalgias, bursitis, and tendonitis of various 
anatomical parts were not diagnostic at all but rather such 
recitation of physical signs that the veteran had complained 
of arising from a primary condition that as yet had to be 
identified.  He also stated that to the best of his 
knowledge, service medical records were reviewed by him prior 
to his formulation of the July 19, 1999 statement.

Treatment Reports of the El Paso VA Outpatient Clinic, from 
January 6, 1999 through September 7, 2001 indicate that 
veteran was seen in January 1999 at which time he reported 
suffering from fibromyalgia syndrome.  No musculoskeletal 
problems were noted on examination.  He was seen again in 
March 1999 in the Neurology Clinic.  At that time he claimed 
he had rheumatoid arthritis.  The examiner noted that this 
was not documented in his records.  Neurological 


examination revealed cranial nerves II-XII were normal.  
Strength was 5/5 bilaterally and throughout.  Reflexes were 
2+ bilateral and throughout.  Sensation was normal to pain, 
temperature, vibration, light and touch.  No limps or 
abnormalities were noted.  Rhomberg and Babinski were 
negative.  Rheumatoid factor test was negative.  The examiner 
noted that there was nothing within his exam to indicate that 
the veteran could have arthritis.  It was indicated that the 
veteran was possibly taking too many NSAIDS/APAP for his 
"rheumatism".  The veteran was counseled on the use of 
steroids.

The VA orthopedic examination report, dated November 28, 
2001, indicated that the examiner had reviewed the  veteran's 
file in its entirety.  The examiner noted that enlistment 
examination on June 10, 1987 was negative from the point of 
view of the physical examination.  History was negative with 
the exception of a history of asthma.  It was further noted 
that in August 1991, the veteran had complained of a back 
strain and gave a history of scoliosis.  The latter was not 
ascertained by examination or x-ray, but the veteran was 
treated for a back strain.  The examiner noted that the 
veteran underwent a complete VA examination in 1993 and was 
diagnosed as having a chronic cervical strain, bursitis of 
the shoulders, chronic thoracic strain and possible 
spondylosis L5.  It was noted further that in March 1996, x-
rays of the ankles, thoracic spine, shoulders, cervical 
spine, and wrists were found to have been negative.

The veteran reported that as far as his shoulders were 
concerned he had soreness, occasional limitation of motion, 
and stiffness.  He volunteered that as far as his cervical 
spine was concerned, he had received no direct injury.  He 
indicated that he was an M-16 gunner in the Air Force and 
that he had to carry heavy equipment on a daily basis and 
speculated that this may have strained his neck.  He reported 
having experienced discomfort in his neck in 1991 and having 
had symptoms of pain, stiffness and cracking of the neck on a 
daily basis.  The veteran reported that as far as his wrists 
were concerned, he experienced symptoms of creaking, 
tenderness, soreness and stiffness.  He stated that sometimes 
he has some limitation of motion.  With regard to the ankle 
and the knees, the veteran reported he had some strain and 
injuries to the areas that occurred in sporting activities in 
service.  He stated that he now has swelling, giving way and 
creaking in the ankle.  He reported that his knee joints gave 
him similar discomfort but that there was no giving way, 
locking, buckling or swelling of the joints.  With regard to 
the upper and mid back, the veteran reported that his 
symptoms are the same as those of his neck.  He stated that 
he has a feeling that his "spine goes out".  He reported that 
walking, lifting, typing and writing aggravate his symptoms.  
He denied any bowel or bladder control problems.

On clinical examination, the veteran walked into the 
examining room in no discomfort of any nature.  Gait was 
entirely normal on the level.  He volunteered the he did not 
use any type of equipment such as a cane or brace.  Body 
posture was normal.  The veteran was able to walk on tiptoes 
and heels without discomfort.

Upon examination of the shoulders, external contour of both 
shoulders was completely normal.  He had full free 
bilaterally equal and painless range of motion in both 
shoulders.  Forward elevation was 180 degrees.  Abduction 
bilaterally was 160 degrees.  With arms at the side of the 
body, the veteran was able to reach 90 degrees of internal 
rotation and 45 degrees of external rotation.  With the arms 
abducted to 90 degrees, both internal and external rotation 
at the shoulders were bilaterally 90 degrees.  The veteran's 
abduction and internal rotation were such that his thumb tip 
would reach the level of the T6 vertebral spine.  All the 
motions, according to the veteran caused a mild degree of 
soreness, but no pain of any nature could be gauged by the 
examiner.  X-ray of the shoulder was negative for any bony 
problems.  Joint spaces were normal both in the glenohumeral 
as well as in the acromioclavicular joints.  There was no 
evidence of any degenerative changes.

Upon examination of the spine, clinically, there was no 
evidence of scoliosis.  The cervical spine examination 
indicated that the attitude of the cervical spine was normal.  
There was no paraspinous muscle spasm.  Forward flexion was 
40 degrees.  Lateral bending to the left and right was 40 
degrees each.  Rotation to both the left and right was 80 
degrees.  All of the motions, according to veteran caused 
mild soreness towards the extreme but no evidence of pain.  
The veteran had some vague minor tenderness on deep palpation 
over the spinous processes and just proximal to the superior 
angle of the scapula.  There was also mild tenderness in the 
region of the suprascapular muscle and minimal to no 
tenderness on deep palpation in the supraclavicular triangle.  
Imaging studies were completely negative.  The examiner 
indicated that based on clinical and radiology examination, 
the veteran had complained of discomfort and stiffness in 
numerous joints, however the etiology could not be 
determined.  There was no evidence of bursitis, tendonitis or 
myofascial syndrome.

Upon examination of the wrists, no specific problems were 
found in the contour of the wrist to external examination.  
There was no evidence of swelling or synovial thickening.  
Range of motion bilaterally was equal.  He had 90 degrees of 
palmar flexion, 65 degrees of dorsiflexion, about 35-40 
degrees of ulnar deviation, and 15 degrees of radial 
deviation bilaterally. The veteran reported mild soreness and 
discomfort but there was no evidence of any real pain.  
Tinel's sign and Phalen's test were negative.  No specific 
problems were noted at the forearms.  Grip strength measured 
35 on the right and 30 on the left.  The veteran was reported 
to have been right-handed.  X-rays showed that the wrist 
joints bilaterally were within normal limits both at the 
distal radioulnar joint and the radiocarpal joint.  The 
intercarpal joints were also normal.  There was no evidence 
of any degenerative changes of any nature.

On inspection of the knees and ankles, the veteran was able 
to walk on tiptoes and heels without discomfort.  He was able 
to do a deep knee bend and get up with ease.  There was no 
external deformity or swelling.  There was no evidence of any 
free fluid or synovial thickening.  Range of motion was 
bilaterally equal at 0 to 135 degrees.  Motion was painless.  
There was no ligamentous laxity.  He had a negative 
McMurray's test in both knees and no localized tenderness.  
Patellofemoral joints appeared to be normal.  The ankles 
showed dorsiflexion of 6-7 degrees bilaterally.  Plantar 
flexion was 50 degrees.  There was no evidence of instability 
or localized tenderness.  Anterior drawer test was negative.  
In the subtalar joint he had about 25 degrees of inversion 
and eversion. No other problems were found.  X-rays of the 
ankles joints showed no evidence of degenerative changes or 
osteophytes.  Joint space was well maintained.  The examiner 
indicated that based on clinical and radiologic examination, 
the veteran's complaints of discomfort and stiffness of the 
joints could not be determined by examination.  There was no 
evidence of bursitis, tendonitis or myofascial syndrome.  

Upon examination of the thoracic spine, the veteran had on 
forward bending motion of 40 degrees in the thoracolumbar 
spine.  Backward extension was 15 degrees.  There was slight 
bending of 40 degrees in each direction.  Rotation was 80-85 
degrees in either rotation.  The veteran volunteered some 
mild stretching discomfort but no real pain with movements.  
Deep tendon reflexes were normal and equal in both lower and 
upper extremities.  There was no sensory or motor deficit.  
Sitting and supine straight leg raising were bilaterally 
negative with the exception of some mild stretching 
discomfort in the hamstrings and quadriceps region.  
Bowstring test, Lasegue test, sacroiliac test, Patrick test, 
femoral nerve stretch test and Ely test were all negative.  
There was no tenderness along the course of the sciatic 
nerve.  There was no tenderness to direct palpation over the 
spinous or paraspinal areas of the entire spine.  No 
paraspinous muscles spasms were found.  X-rays of the 
thoracic spine were completely negative.  

The examiner concluded that that based on clinical and 
radiological examination, the veteran had complaints of 
discomfort and stiffness in numerous joints.  The examiner 
stated that the etiology of these complaints could not be 
determined in the examination.  The examiner indicated that 
certainly there was no evidence - either clinically or 
radiologically - of any degenerative changes or, for that 
matter, any inflammatory arthritic change in any of the 
joints.  The veteran was noted to have clinically ligamentous 
laxity, but the examiner stated that this did not explain the 
veteran's symptoms.  The examiner stated that there was no 
evidence of bursitis or tendonitis, nor could a diagnosis of 
myofascial syndrome be entertained completely on the basis of 
these symptoms.  

Relevant law and regulations

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Notwithstanding 
the lack of a diagnosis of a disability during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted under the provisions of 
38 U.S.C.A. § 1117 (West 2002).  The pertinent regulation, 38 
C.F.R. § 3.317 (2002) is as follows:

(a)  (1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and  
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  (2) 
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  (3) For purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4) A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) Fatigue  (2) 
Signs or symptoms involving skin  (3) Headache  (4) Muscle 
pain  (5) Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  

(c)  Compensation shall not be paid under this section:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or  (2) If there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or  (3) If there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d)   For purposes of this section:  (1) The term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  

Compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 
for disability due to undiagnosed illness generally requires 
that the preponderance of the evidence shows:  (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  VAOPGCPREC 4-99 (May 3, 1999) and 
Neumann v. West, 14 Vet. App. 12 (2000).  

With respect to the second element, VAOPGCPREC 4-99 indicates 
that evidence the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be 
required.  

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976, which contains, 
among other things, new provisions relating to Persian Gulf 
veterans.  Section 202 of this statute expanded compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the VA 
Secretary determines by regulation to be service connected.  
These changes in law became effective on March 1, 2002.  

In the instant case on appeal, the veteran is shown to have 
had active military service from March 1988 to March 1992, 
which included duty from August 1990 to April 1991 in support 
of Operation Desert Shield/Storm.  Accordingly, all of the 
above law and regulations are for consideration.  

Analysis

The veteran contends that he has a cervical spine disorder, a 
thoracic spine disorder, and bilateral shoulder, wrist, knee, 
and ankle disorders, that are related to service.  He has 
theorized that they are either diagnosed disabilities that 
were incurred in service, or that they are manifestations of 
undiagnosed illnesses related to his service in Southwest 
Asia during the Persian Gulf War.  

The Board will first address the issue of service connection 
of diagnosed disabilities, and then the issue of service 
connection for manifestations of undiagnosed illnesses.  

Direct Service Connection 

As noted above, in order to prevail on the issue of direct 
service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to the veteran's contentions, and the statements 
of his spouse and friends, that the disorders or complaints 
at issue are associated with service, the veteran is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Hence, the Board finds that the veteran's 
unsubstantiated allegations and the statements of his spouse 
and friends alone are an insufficient basis on which to 
establish service connection for the claimed disorders.  

With respect to element (1), current disability, there is 
post-service medical evidence in 1993 and 1996 of the 
diagnoses of cervical spine strain, bilateral shoulder 
bursitis, myositis and myalgias of the hands, tendonitis and 
myalgias of both wrists, and patellar tendonitis and myalgias 
of both knees and ankles.  There is, however, no diagnosis of 
a thoracic spine disorder.  

Although the record does offer the foregoing diagnoses, it is 
significant that more thorough examinations conducted for the 
express purpose of identifying the cause of the veteran's 
complaints were unable to provide such diagnoses as 
underlying causes.  For example, following the 1997 
neurological evaluation for VA, the examiner entertained the 
possibility that the veteran might have some type of 
fibromyalgia chronic fatigue syndrome, or some type of 
collagen vascular disease or the so-called Persian Gulf 
syndrome, but he was unable to make a definite determination.  
Moreover, following the 2001 VA orthopedic examination - an 
examination that included a detailed review of the veteran's 
medical records - the examiner stated that the etiology of 
these complaints could not be determined.  The examiner 
indicated that certainly there was no evidence, either 
clinically or radiologically, of any degenerative changes or, 
for that matter, any inflammatory arthritic change in any of 
the joints.  The examiner specifically ruled out bursitis, 
tendonitis, and myofascial syndrome.  

Even Dr. Kurucz, who has provided the most compelling opinion 
in support of the veteran's claim for service connection, 
[offered in support of the theory of service connection based 
upon an undiagnosed illness attributable to Persian Gulf 
service], discounts the fact that there is a true diagnosis 
for any of the symptomatology in question.  Setting aside 
whether Dr. Kurucz had in fact come to a correct overall 
conclusion, his premise works against the veteran's claim of 
service connection for a diagnosed disorder.  

With respect to element (3), medical nexus evidence, it is 
significant to note that in each case when a diagnosis of a 
pertinent disability was offered (e.g., cervical spine 
strain, bilateral shoulder bursitis, myositis and myalgias of 
the hands, tendonitis and myalgias of both wrists, and 
patellar tendonitis and myalgias of both knees and ankles), 
the diagnosis was never associated with the veteran's period 
of service.  Critically, the September 1996 examination 
report that provided these diagnoses offered no such 
opinions.  

In summary, the preponderance of the medical evidence is 
against the finding that the veteran has an underlying 
diagnosis of a current disability, associated with the 
symptomatology reported in his cervical spine, thoracic 
spine, shoulders, knees, ankles, or wrists.  Moreover, the 
greater weight of the medical evidence is against a 
conclusion that any such disorder, if it exists, is related 
to the veteran's period of service.  For the reasons and 
bases provided above, the evidence in this case preponderates 
against the claim for service connection for disorders of the 
cervical spine, thoracic spine, shoulders, knees, ankles, 
and/or wrists on a direct basis.  

Persian Gulf Undiagnosed Illness

As noted above, in order to prevail on the issue of service 
connection for disability due to undiagnosed illness the 
evidence must show:  (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; and (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period.  38 U.S.C. 
§ 1117(a); 38 C.F.R. § 3.317; VAOPGCPREC 4-99 (May 3, 1999); 
and Neumann v. West, 14 Vet. App. 12 (2000).  

The veteran had the requisite service in the Southwest Asia 
theater of operations during the Persian Gulf War.  He has 
also manifested one or more signs or symptoms of undiagnosed 
illness for the joints at issue, namely the cervical spine, 
thoracic spine, shoulders, ankles, knees, and wrists.  Where 
the veteran's claim is lacking is the failure to provide 
objective indications of a degree of chronic disability of 
10 percent or more for the joints in question for the 
requisite period of time.  

The most thorough examination of the joints in question was 
the VA orthopedic examination in November 2001.  This 
included a full history and review of complaints taken from 
the veteran, a full review of the medical records, a review 
of x-ray studies, and a thorough examination including 
assessments of ranges of motion, and the evaluation of 
whether pain was exhibited during the examination.  The 2001 
examination showed no evidence of any degenerative changes or 
inflammatory arthritis for any of the joints in question.  
More importantly, there was demonstrated no objective 
evidence of limitation of motion, muscle spasm, instability, 
or signs of pain and/or weakness with or without movement in 
any of these joints.  

What was demonstrated upon examination in November 2001, were 
subjective complaints of soreness, occasional limitation of 
motion, and stiffness in the shoulders; subjective complaints 
of creaking, tenderness, soreness, stiffness and some 
limitation of motion in the wrists; and subjective complaints 
of swelling, giving way, and creaking in the ankles and 
knees.  The only objective evidence of symptomatology 
involved mild soreness on motion and mild to moderate 
tenderness and discomfort on palpation in the cervical and 
thoracic regions.  It is important in this analysis to 
emphasize that what was not demonstrated on objective 
examination in 2001 were limitation of motion, and/or pain or 
weakness on motion, nor was there demonstrated any other 
limitation of function in any of the joints in question.  

As noted above, Dr. Kurucz has provided the most compelling 
evidence in support of the veteran's claim of service 
connection based upon undiagnosed illnesses attributed to 
Persian Gulf War service.  Although Dr. Kurucz described 
"musculoskeletal maladies" in general, Dr. Kurucz's 
examination was limited to the veteran's spine.  Regarding 
the other joints in question, Dr. Kurucz simply reasserted 
the diagnoses that had been made in the September 1996 VA 
examination.  In his examination of the spine, Dr. Kurucz 
found that the flexion and extension of the veteran's 
cervical spine was full, although with myalgias and 
arthralgias.  There was found to be some limitation of 
thoraco-lumbar mobility, but there was no specific motion 
test given for the thoracic spine.  

It is supportive of the veteran's claim that the September 
1996 VA examiner had found minimal limitation of motion and 
pain on motion in the joints at issue; however, it is more 
significant to note that those findings were not replicated 
in the November 2001 VA orthopedic examination.  

Essentially, the objective demonstration of mild limitation 
of motion and pain on motion in 1996 were not replicated in 
the VA examination of 2001.  Significantly, limitation of 
motion in any of the joints were not shown to be chronic for 
the purpose of service connection of an undiagnosed illness 
since the requisite 6 month period of chronicity for such 
symptomatology has not been documented.  38 C.F.R. § 
3.317(a)(3) (2002).  Assuming without proving that the 
requisite limitation of motion for a compensable evaluation 
was shown in 1996 (by including such limitation caused by 
pain on motion), those manifestations have not been shown to 
be chronic.  The objective manifestations of the veteran's 
complaints concerning his cervical spine, thoracic spine, 
shoulders, ankles, knees, and wrists were subsequently shown 
in 2001 to be limited to soreness, stiffness, creaking, and 
tenderness.  These more current manifestations do not warrant 
a compensable evaluation for any of the joints in question 
under any of the appropriate diagnostic codes, namely 
Diagnostic Codes 5201 for the shoulders, 5215 for the wrists, 
5260 and 5261 for the knees, 5271 for the ankles, 5290 for 
the cervical spine, and 5291 for the thoracic or dorsal 
spine.  

As to the recent change in the law concerning the addition of 
chronic multisymptom illness (such as chronic fatigue 
syndrome) as a qualifying chronic disability, the Board notes 
that only a suggestion of chronic fatigue syndrome as a 
possible diagnosis has been made.  No definitive diagnosis 
has been entered by any examiner.  Even if one were to 
assume, for the sake of argument, that such a diagnosis had 
been made, the evidence does not demonstrate that such has 
been present to a degree of at least 10 percent, pursuant to 
Diagnostic Code 6354.  See also 38 C.F.R. § 4.88a.

In conclusion, without objective indications of chronic 
disability (i.e., that has existed for 6 months or more or 
that has exhibited intermittent episodes of improvement and 
worsening over a 6-month period) during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period, the preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317.  

ORDER

Entitlement to service connection for bilateral shoulder 
bursitis, to include consideration as a chronic disability 
resulting from an undiagnosed illness, is denied.  

Entitlement to service connection for a cervical spine 
disorder, to include consideration as a chronic disability 
resulting from an undiagnosed illness, is denied.  

Entitlement to service connection for a thoracic spine 
disorder, to include consideration as a chronic disability 
resulting from an undiagnosed illness, is denied.  

Entitlement to service connection for bilateral wrist, knee, 
and ankle disorders, to include consideration as chronic 
disabilities resulting from undiagnosed illnesses, is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

